788 F.2d 232
1986-1 Trade Cases   67,053
UNITED STATES of America, Appellee,v.MODERN ELECTRIC CO., Appellant.UNITED STATES of America, Appellee,v.E. Eugene CARSON, Appellant.
Nos. 85-5070, 85-5071.
United States Court of Appeals,Fourth Circuit.
Argued Jan. 7, 1986.Decided April 14, 1986.

Troy C. Homesley, Jr.  (Edmund L. Gaines, Homesley, Jones, Gaines & Fields, Statesville, N.C. on brief), for appellants.
Andrea Limmer, U.S. Dept. of Justice (Charles F. Rule, Acting Asst. Atty. Gen., John J. Powers, III, Washington, D.C., John R. Fitzpatrick, Karen Sedora Morgan, Christopher A. Wagner, Atlanta, Ga., on brief), for appellee.
Before HALL and PHILLIPS, Circuit Judges, and HAYNSWORTH, Senior Circuit Judge.
K.K. HALL, Circuit Judge:


1
Modern Electric Company and E. Eugene Carson, the company's secretary-treasurer, appeal their jury convictions for conspiracy in restraint of trade, in violation of Section 1 of the Sherman Act, 15 U.S.C. Sec. 1.  We affirm.


2
The evidence adduced at trial revealed that appellants conspired with others to rig the bids of an electrical construction project being let by the town of Boone, North Carolina.  The rigged bids were submitted on November 9, 1978.  As agreed beforehand by the coconspirators, Haynes Electric was the lowest bidder and was awarded the project on February 26, 1979.  A check dated January 9, 1981, in the amount of $4,998, payable to Modern Electric and cashed on January 12, 1981, constituted an illegal payoff to appellants for their part in the bid-rigging conspiracy.  On January 11, 1982, Haynes Electric was paid the final installment for its work on the project.


3
On March 14, 1983, appellants reached a settlement agreement with the state of North Carolina in which the state, inter alia, released appellants "from all civil claims, demands and causes of action arising under the antitrust laws of the United States, 15 U.S.C. Section 1 et seq." and granted them immunity from further prosecution concerning any transaction arising out of the bidding and award of the project.


4
On August 29, 1984, appellants were indicted by a federal grand jury for violating the antitrust provisions of the Sherman Act.  They were tried and convicted and this appeal followed.


5
On appeal, appellants contend that, because their 1984 federal indictment for Sherman Act violations was returned more than five years from the date on which the bids were either submitted or accepted, it is time barred by the applicable statute of limitations under 18 U.S.C. Sec. 3282.  According to appellants, neither the illegal payoff they received in 1981 nor the payment received by Haynes Electric in 1982 is relevant in determining the statute of limitations.  They further argue that their prosecution by the federal government is barred on double jeopardy grounds as a result of their settlement agreement with the state of North Carolina.  In a case decided today, United States v. A-A-A Electrical Co., 788 F.2d 242 (4th Cir.1986), we considered these same issues and resolved them adversely to the position advocated by appellants.  Accordingly, for the reasons stated in Parts II and III of that opinion, we reject appellants' arguments here as meritless and affirm their convictions.


6
AFFIRMED.